PER CURIAM.
A Phelps County jury convicted defendant of driving while intoxicated and assessed a fine of $1001
Appellant’s complaints regarding the qualifications, or lack thereof, of the state trooper to administer a breathalyzer test and evidence thereof were answered by this court in State v. Forester, 490 S.W.2d 671 (Mo.App.1973), and State v. Kramme, 491 S.W.2d 24 (Mo.App.1973).
We have read the transcript and briefs of the parties and find the evidence in support of the jury’s verdict is not insufficient and no error of law appears. An opinion would have no precedential value.
Affirmed pursuant to Rule 84.16(b), V.A. M.R.

. An earlier appeal was dismissed as premature. State v. Gilbert, 507 S.W.2d 25 (Mo.App.1974).